Filed:  February 8, 2001
IN THE SUPREME COURT OF THE STATE OF OREGON
GILBERT CLARENCE BROWN,
		Petitioner on Review,
	v.
MITCH MORROW, Acting Superintendent, Oregon State Penitentiary,
	Respondent on Review.
(CC 98C-15899; CA A104218; SC S48067)
	On petition for review filed December 5, 2000.*
	John E. Storkel, Salem, filed the petition for petitioner on
review.
 
	Kelly Knivila, Assistant Attorney General, Salem, filed the
motion to dismiss for respondent on review.  With her on the
motion were Hardy Myers, Attorney General, and Michael D.
Reynolds, Solicitor General.
	Before Carson, Chief Justice, and Gillette, Durham,
Kulongoski, Leeson, and Riggs Justices.**  
	MEMORANDUM OPINION
	The petition for review is allowed.  The decision of the
Court of Appeals is vacated.  The case is remanded to the Court
of Appeals for further consideration in light of Hamel v.
Johnson, 330 Or 180, 998 P2d 661 (2000).  
	*Review of Order of Dismissal dated March 15, 2000, on
appeal from Marion County Circuit Court.
	**Van Hoomissen, J., retired on December 31, 2000, and did
not participate in the decision of this case.  DeMuniz, J., did
not participate in the consideration or decision of this case.